ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 5/19/2022, in pages 10-11, with respect to Claims 1-2 and 11 have been fully considered and are persuasive.  
Cancellation of claim 1 has been acknowledged. 
Amendment to claims 2 and 11 overcomes 112(b) rejections.

Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 2, none of the prior art of record either taken alone or in combination discloses the claimed “deciphering and reconstructing include: filtering said reference signal using Space Time Adaptive Processing (STAP) algorithms to receive a selective reference channel; applying a Conditioning algorithm to obtain a clean reference cell signal replica, with interfering signals and multipaths of said interfering signals removed, resulting in a conditioned signal; filtering said reflected signal using said STAP algorithms; removing direct interference from said reflected signal, with a Clean algorithm using said conditioned signal, said conditioned signal being passed through a filter representing a transfer function between said reference element and said surveillance element, and subtracting a resulting signal from said reflected signal; and reconstructing said surveillance signal by successively subjecting said reflected signal to at least one iteration of a Suppression algorithm, resulting in a refined reflected signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-10 depends ultimately from allowable, independent claim 2, so each of dependent claims 3-10 is allowable for, at least, the reasons for which independent claim 2 is allowable. 
As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed “deciphering and reconstructing include: filtering said reference signal using Space Time Adaptive Processing (STAP) algorithms to receive a selective reference channel; applying a Conditioning algorithm to obtain a clean reference cell signal replica, with interfering signals and multipaths of said interfering signals removed, resulting in a conditioned signal; filtering said reflected signal using said STAP algorithms; removing direct interference from said reflected signal, with a Clean algorithm using said conditioned signal, said conditioned signal being passed through a filter representing a transfer function between said reference element and said surveillance element, and subtracting a resulting signal from said reflected signal; and reconstructing said surveillance signal by successively subjecting said reflected signal to at least one iteration of a Suppression algorithm, resulting in a refined reflected signal”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 12 depends ultimately from allowable, independent claim 11, so dependent claim 12 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
The closest prior art is found to be:
Agee (US 2017/0026205 A1) describes that alternate embodiments can incorporate this frequency shift into the LO (7) used to perform frequency up conversion to 370 MHz, or can use higher-quality LO's that obviate the LO offset correction term (para 26); Both implementations of the selected algorithm exploit the first-order almost-periodic aggregated common pilot channel (CPICH)  component of the MUOS B2U signal, The aggregated CPICH (A-CPICH) comprises sixteen (16) CPICH's transmitted from the MOOS satellite vehicle (SV) with offset scrambling code, carrier frequency (induced by Doppler shift over the ground-station to satellite link), and carrier phase/gain (induced by beam separation) (para 146). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648